        Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


ELIZABETH ANN HURLEY,                         Cause No. CV-19-62-GF-BMM-JTJ

              Plaintiff,

       vs.                                                  ORDER

ANDREW M. SAUL, Commissioner
of Social Security,

              Defendant.



                                INTRODUCTION

      Plaintiff Elizabeth Ann Hurley (“Hurley” or “Plaintiff”) brings this action

under 42 U.S.C. § 405(g) seeking judicial review of an unfavorable decision by the

Commissioner of Social Security (“Commissioner” or “Defendant”). (Docs. 1 & 9).

Hurley was denied disability benefits at the initial and reconsideration levels. (Doc.

7 at 6). Administrative Law Judge (“ALJ”) Michele M. Kelley issued an unfavorable

decision on August 29, 2018. (Doc. 7 at 14–32). The Appeals Council upheld the

ALJ decision on July 10, 2019. (Doc. 7 at 6–12). Defendant filed the Administrative

Record on November 12, 2019. (Doc. 7).
                                          1
        Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 2 of 16

      Plaintiff filed an opening brief on January 13, 2020. (Doc. 9). She asks the

Court either to reverse or remand the decision of the ALJ for further proceedings.

(Doc. 9 at 34). Plaintiff’s case is fully briefed and ripe for the Court’s review. (Docs.

9, 10, 11).

                                  JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper given that Plaintiff resides in Cascade County, Montana. 29 U.S.C.

§ 1391(e)(1); L.R. 1.2(c)(3).

                         PROCEDURAL BACKGROUND

      Plaintiff protectively filed a Title II application for a period of disability and

disability insurance benefits on April 5, 2016, alleging disability beginning April 10,

2015. (Doc. 7 at 160). The ALJ identified that Plaintiff had severe impairments

including: inflammatory arthritis of the left hip and right shoulder; a right shoulder

rotator cuff tear; fibromyalgia; osteoporosis; a right ischial lesion; mild degenerative

disc disease; scattered subchondral cysts of the metatarsals; and asthma/chronic

obstructive pulmonary disease with a pulmonary nodule. (Doc. 7 at 162). The ALJ

further found that Plaintiff maintained the residual functional capacity to perform

light work. (Doc. 7 at 165–69). The ALJ concluded that Plaintiff was not disabled

as defined in the Social Security Act from April 10, 2015 through the date of the

ALJ decision. (Doc. 7 at 171). The Appeals Council rejected Plaintiff’s appeal on
                                           2
        Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 3 of 16

July 10, 2019. (Doc. 7 at 6–12). Plaintiff subsequently filed the instant action on

September 5, 2019. (Doc. 1).

                            STANDARD OF REVIEW

       The Court conducts a limited review in this matter. The Court may set aside

the Commissioner’s decision only where the decision is not supported by

substantial evidence or where the decision is based on legal error. Bayliss v.

Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial

evidence also has been described as “more than a mere scintilla,” but “less than a

preponderance.” Desrosiers v. Sec. of Health and Human Services, 846 F.2d 573,

576 (9th Cir. 1988).

                               BURDEN OF PROOF

       A claimant is disabled for purposes of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a

“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months;” and (2) the impairment or impairments are of such

severity that, considering the claimant’s age, education, and work experience, the

                                          3
        Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 4 of 16

claimant is not only unable to perform previous work but also cannot “engage in any

other kind of substantial gainful work which exists in the national economy.”

Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 974 (9th Cir. 2000)

(citing 42 U.S.C. § 1382(a)(3)(A), (B)).

      Social Security Administration regulations provide a five-step sequential

evaluation process to determine disability. Bustamante v. Massanari, 262 F.3d 949,

953–54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520, 416.920. The five steps are as

follows:

       1.     Is the claimant presently working in a substantially gainful
              activity? If so, the claimant is not disabled within the
              meaning of the Social Security Act. If not, proceed to step
              two. See 20 C.F.R. §§ 404.1520(b), 416.920(b).

       2.     Is the claimant’s impairment severe? If so, proceed to step
              three. If not, the claimant is not disabled. See 20 C.F.R. §§
              404.1520(c), 416.920(c).

       3.     Does the impairment “meet or equal” one of a list of specific
              impairments described in 20 C.F.R. Part 220, Appendix 1? If
              so, the claimant is disabled. If not, proceed to step four. See
              20 C.F.R. §§ 404.1520(d), 416.920(d).

       4.     Is the claimant able to do any work that he or she has done in the
              past? If so, the claimant is not disabled. If not, proceed to step five.
              See 20 C.F.R. §§ 404.1520(e), 416.920(e).

       5.     Is the claimant able to do any other work? If so, the claimant is
              not disabled. If not, the claimant is disabled. See 20 C.F.R. §§
              404.1520(f), 416.920(f).


                                           4
            Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 5 of 16




Bustamante, 262 F.3d at 954. The claimant bears the burden of proof at steps one

through four. See id. The Commissioner bears the burden of proof at step five. See

id.

                                    BACKGROUND

      I.      THE ALJ’S DETERMINATION

           The ALJ followed the 5-step sequential evaluation process in evaluating

Plaintiff’s claim. At step one, the ALJ found that Plaintiff met the insured status

requirements of the Social Security Act through June 30, 2020. (Doc. 7 at 162). The

ALJ further found that Plaintiff had not engaged in substantial gainful activity since

April 10, 2015. (Doc. 7 at 162).

           At step two, the ALJ found that since April 10, 2015, through the date last

insured, Plaintiff had the following severe impairments: inflammatory arthritis of

the left hip and right shoulder; a right shoulder rotator cuff tear; fibromyalgia;

osteoporosis; a right ischial lesion; mild degenerative disc disease; scattered

subchondral cysts of the metatarsals; and asthma/chronic obstructive pulmonary

disease with a pulmonary nodule. (Doc. 7 at 162).

           At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. (Doc. 7 at 163).
                                            5
          Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 6 of 16

         At step four, the ALJ found that Plaintiff possessed the following residual

functional capacity:

         to perform light work as defined in 20 CFR 404.1567(b) except she can
         lift, carry, push, and pull ten pounds frequently and twenty pounds
         occasionally. She can stand or walk about six hours in an eight-hour
         workday and sit about six hours in an eight-hour workday. She can
         frequently push and pull with her upper and lower extremities, but
         cannot reach over shoulder level with the bilateral upper extremities.
         She can frequently handle bilaterally. She needs to alternate positions
         every one or two hours for a few minutes at a time while staying on
         task. She can occasionally climb ramps and stairs, ladders, ropes and
         scaffolds, can occasionally kneel, crouch, and crawl and frequently
         balance and stoop. She needs to avoid concentrated exposure to fumes,
         odors, dust, gases, and poor ventilation, and hazards including
         unprotected heights and dangerous machinery.

(Doc. 7 at 165–69). Based on this residual functional capacity, the ALJ found that

Plaintiff could perform her past relevant work as a loan processor or secretary. (Doc.

7 at 169). The ALJ concluded that Plaintiff was not disabled as defined in the Social

Security Act from April 10, 2015, through the date of their decision. (Doc. 7 at 171).

   II.      Plaintiff’s Position

         Plaintiff argues that the ALJ erred in the three following ways: (1) improperly

discounting the opinions of treating physicians relative to impairments like sleep

apnea, medication effects, and the impact of rheumatoid arthritis; (2) failing to

support their decision with substantial evidence in the record; and, (3) failing to

incorporate all of Plaintiff’s impairments into the vocational consultant’s

hypothetical question. (Doc. 9 at 5).
                                            6
          Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 7 of 16

   III.    Commissioner’s Position

        The Commissioner asserts that the Court should affirm the ALJ’s decision

because the ALJ properly concluded that Plaintiff was not disabled April 10, 2015,

through the date of their decision. (Doc. 10 at 13). Alternatively, if the Court

determines that the ALJ committed an error in the analysis, the Commissioner argues

a remand for further proceedings would constitute the appropriate remedy. (Doc. 10

at 14–15).

                                    DISCUSSION

        Plaintiff argues that the ALJ erred in three distinct ways. For the reasons set

forth below, the Court agrees that the ALJ improperly discounted the findings,

diagnoses, and objective results from treating physicians and, accordingly,

improperly denied Plaintiff’s claim for disability benefits from April 10, 2015,

through the date of the ALJ decision. The ALJ’s decision to discount the findings of

treating physicians led the ALJ to improperly discount Plaintiff’s impairments

including sleep apnea, medication effects, and rheumatoid arthritis. Those errors

prove dispositive and the Court reverses the case for an award of benefits. It proves

unnecessary to address Plaintiff’s alternative arguments.

   I.      Legal Standard

        In assessing a disability claim, an ALJ may rely on the opinions of three types

of physicians as follows: “(1) those who treat the claimant (treating physicians); (2)
                                           7
        Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 8 of 16

those who examine but do not treat the claimant (examining physicians); and (3)

those who neither examine nor treat the claimant (non-examining physicians).”

Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should afford each

physician’s opinion a certain amount of deference based on that physician’s

classification. A treating physician’s opinion deserves the greatest weight. Id. (“As

a general rule, more weight should be given to the opinion of a treating source than

to the opinion of doctors who did not treat the claimant.”); see also 20 C.F.R. §

404.1527(c)(2). An examining physician’s opinion is entitled, in turn, to a greater

weight than a non-examining physician’s opinion. Lester, 81 F.3d at 830.

      An ALJ should afford a treating physician’s opinion deference because the

treating physician “is employed to cure and has a greater opportunity to know and

observe the patient as an individual.” Morgan v. Comm’r of Soc. Sec. Admin., 169

F.3d 595, 600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th

Cir. 1987)). Despite this deference, a treating physician’s opinion is not necessarily

conclusive as to either the physical condition or the ultimate issue of disability.

Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (“Although a treating

physician’s opinion is generally afforded the greatest weight in disability cases, it is

not binding on an ALJ with respect to the existence of an impairment or the ultimate

determination of disability.”).



                                           8
         Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 9 of 16

      An ALJ should reject a treating physician’s opinion only under certain

circumstances. Lester, 81 F.3d at 830. An ALJ must provide “specific and legitimate

reasons supported by substantial evidence in the record” when discounting a treating

physician’s uncontradicted opinion. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012) (internal quotations omitted); Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.

1998). An ALJ may accomplish this task by setting forth “a detailed and thorough

summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989).

      An ALJ must do more than simply offer her conclusions. An ALJ must set

forth interpretations and explain why those conclusions, rather than the doctor’s, are

correct. Reddick, 157 F.3d at 725. A non-examining physician’s opinion cannot

constitute, by itself, substantial evidence that justifies the rejection of a treating or

examining physician’s opinion. Lester, 81 F.3d at 831. A non-treating, non-

examining physician’s findings can amount to substantial evidence if other evidence

in the record supports those findings. Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.

1996).

      An ALJ may discredit a treating physician’s opinions that are conclusory,

brief, or unsupported by the record as a whole or objective medical findings. Batson

v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2001). An ALJ can meet this
                                           9
          Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 10 of 16

burden by setting out a detailed and thorough summary of the facts and conflicting

clinical evidence, stating their interpretation thereof, and making findings.

Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1980).

         The uncontroverted opinions of the claimant’s physicians on the ultimate

issue of disability do not bind an ALJ, but an ALJ cannot reject those opinions

without presenting clear and convincing reasons for doing so. Matthews v. Shalala,

10 F.3d 678, 680 (9th Cir. 1993). A court can reject a treating physician’s

controverted opinion on disability only with specific and legitimate reasons

supported by substantial evidence in the record. “In sum, reasons for rejecting a

treating doctor’s credible opinion on disability are comparable to those required for

rejecting a treating doctor’s medical opinion.” Reddick v. Chater, 157 F.3d 715, 725

(9th Cir. 1988) (internal citations omitted).

   II.      Application to Hurley’s Claim

         The ALJ found that the medical evidence of record displayed Plaintiff

suffered from a back impairment, dysfunction of some joints, asthma, digestive

impairment, arthritis, and other pain. (Doc. 7 at 163–65). The ALJ concluded,

however, that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of those symptoms were “not entirely consistent with the medical

evidence and other evidence in the record for the decisions explained in this

decision.” (Doc. 7 at 166). It appears that the ALJ considered their own assessment
                                          10
        Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 11 of 16

of Plaintiff’s appearance, the opinions of state agency consultants, treating

physicians, as well as testimonial and opinion evidence. (Doc. 7 at 165–69).

      The ALJ considered first and dismissed Plaintiff’s statements regarding her

own symptoms. (Doc. 7 at 166–67). An ALJ may discount a claimant’s testimony

regarding their symptoms that is contradicted by the medical record. Carmickle v.

Comm’r of Soc. Sec., 533 F.3d 1155, 1161 (9th Cir. 2008). The ALJ acknowledged

Plaintiff’s testimony regarding pain, limitations in standing and walking,

lightheadedness and dizziness, inability to open and grasp items, and consistent

fatigue. (Doc. 7 at 166). The ALJ improperly discounted that testimony, however,

based on the ALJ’s assessment of the findings of treating physicians, the testimony

of non-treating, non-examining state agency medical consultants, and the ALJ’s

opinions of Plaintiff’s ability to conduct the activities of daily living.

      The ALJ considered and improperly disregarded the opinions of treating

physicians regarding Plaintiff’s symptoms. The ALJ, for example, gave “[m]inimal

weight” to the opinions of Dr. Brad Bergman, M.D., Plaintiff’s treating physician

who opined that Plaintiff was disabled. (Doc. 7 at 168). The ALJ set aside Dr.

Bergman’s voluminous findings because “there is little objective findings supporting

many of his assertions.” (Doc. 7 at 168). The ALJ noted one discrepancy in memory

exam findings to support that assertion. (Doc. 7 at 168). That single identified

discrepancy fails, however, to discredit the core of Dr. Bergman’s objective and
                                           11
         Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 12 of 16

uncontroverted findings regarding Plaintiff’s symptoms of rheumatoid arthritis,

severe joint pain, stiffness, and fine and gross motor impairment. (Doc. 7 at 168–

69). The ALJ asserted that little evidence existed in the record of tenderness or

swelling consistent with such pain and impairment. (Doc. 7 at 163). To make that

finding, the ALJ ignored evidence of tenderness and swelling from treating

physicians identified in medical records on May 1, June 9, July 2, August 5,

September 9, October 22, November 4, and December 2, 2015. (Doc. 9 at 25).

Treating physicians also identified tenderness and swelling on January 4, April 7,

April 29, August 30, October 26, and December 29, 2016, March 2, June 22, August

9, and September 5, 2017, and February 28, 2018. (Doc. 9 at 25). The ALJ

committed clear error when they ignored these findings that were consistent with Dr.

Bergman’s opinion and Plaintiff’s testimony.

      The ALJ compounded their error by giving improper weight to the opinion of

state medical experts in order to discount the findings of treating physicians. The

opinion of a non-examining physician cannot by itself constitute substantial

evidence that justifies the rejection of an opinion of an examining physician. See

Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). A non-treating, non-

examining physician’s findings can amount to substantial evidence if other evidence

in the record supports those findings. Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.

1996).
                                        12
       Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 13 of 16

      The ALJ accorded “significant weight” to the opinions of Dr. William

Fernandez, M.D., and Dr. Ronald Hull, M.D., the state agency medical consultants.

(Doc. 7 at 168–69). The state agency medical consultants assessed that Plaintiff “was

capable of activities consistent with light work.” (Doc. 7 at 168). The ALJ found

their opinions “internally consistent and well supported by a reasonable explanation

and the available evidence.” (Doc. 10 at 168). The ALJ failed, however, to note,

describe, or explain any examples of such “available evidence” in their decision. The

ALJ’s failure to identify such evidence cannot constitute substantial evidence that

would overcome the testimony of treating physicians. The ALJ erred in discounting

the treating physician’s testimony without clear and convincing reasons supported

by substantial evidence in the record. Matthews, 10 F.3d at 680.

      The ALJ compounded their mistaken analysis of Plaintiff’s symptoms based

on the testimonial evidence of Plaintiff’s ability to conduct the activities of daily

living and isolated examples of pain alleviation. The ALJ noted that Plaintiff

“empties the dishwasher, does laundry, feeds and waters her pets, walks her dog,

checks her emails, watches televisions, and cooks simple meals.” (Doc. 7 at 166).

The ALJ further noted isolated reports of improvement in pain symptoms. (Doc. 7

at 167). In weighing those non-treatment considerations, the ALJ failed to note the

findings of treating physicians, such as Dr. Bergman’s, that showed ongoing pain

and difficulty in conducting physical activities. The Commissioner’s invocation of
                                         13
         Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 14 of 16

Plaintiff’s ability to vacuum and pay bills as evidence that Plaintiff is not disabled

cannot contravene the objective medical findings of treating physicians. (Doc. 10 at

8). “It is an error for an ALJ to pick out a few isolated instances of improvement

over a period of months or years and to treat them as a basis for concluding a

claimant is capable of working.” Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir.

2014).

      The ALJ improperly discounted the findings, diagnoses, and objective results

from treating physicians and, accordingly, improperly denied Plaintiff’s claim for

disability benefits. In rejecting the opinions of treating physicians, the ALJ needed

to do more than offer different conclusions. See Orn v. Astrue, 495 F.3d 625, 632

(9th Cir. 2007). The ALJ needed to set forth reasoned interpretations and explain

why those interpretations, rather than the doctors’ opinions, are correct. Id. In most

cases, the treating physicians’ opinions remain entitled to the greatest weight and

should be adopted. Lester, 81 F.3d at 830.

      Put simply, the ALJ must provide a good reason for the weight that the ALJ

affords the treating physicians’ opinions. See 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). The ALJ’s justification for granting the treating physicians’ opinions

such little weight proves insufficient. As explained above, the ALJ failed to explain

adequately why their interpretations, rather than the doctors’ opinions, were correct.

The ALJ accordingly erred by affording such little weight to the treating source’s
                                         14
          Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 15 of 16

opinions and discounting Plaintiff’s testimony. The ALJ committed legal error when

failing to provide a good reason for declining to afford sufficient deference to the

treating physician’s opinions. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

   III.    Remedy

      “Remand for further administrative proceedings is appropriate if enhancement

of the record would be useful.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004). When the record is fully developed and further proceedings would serve no

useful purpose, the Court may remand for an immediate award of benefits. Id.

Remand for an award of benefits proves appropriate if there are no outstanding issues

that must be resolved before a determination of disability can be made and if it is

clear from the record that the ALJ would be required to find the claimant disabled if

the ALJ properly had credited a treating or examining physician’s opinion. Id. (citing

Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000)).

      Remand for an immediate award of benefits proves appropriate here. The

record is fully developed, and further proceedings would serve no useful purpose.

No outstanding issues exist that must be resolved before a determination of disability

can be made. The ALJ developed a record that shows plaintiff suffered from severe

impairments since April 10, 2015. (Doc. 10 at 162). It is clear from the record that

the ALJ would have been required to find Plaintiff disabled beginning April 10,

2015, if the ALJ had credited properly the opinions of treating physicians. See
                                         15
       Case 4:19-cv-00062-JTJ Document 12 Filed 06/09/21 Page 16 of 16

Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). The Court will reverse the

Commissioner’s final decision denying Plaintiff disability insurance benefits

beginning April 10, 2015, and remand for an immediate award of benefits.

                                     ORDER

      Accordingly, IT IS HEREBY ORDERED that:

   1. Plaintiff’s Motion (Doc. 9) is GRANTED;

   2. The Commissioner’s final decision denying Plaintiff’s claims for disability

insurance benefits is REVERSED and REMANDED for an immediate award of

benefits beginning April 10, 2015.

   3. The Clerk of Court is directed to enter judgment accordingly.

      DATED this 9th day of June, 2021.




                                        16
